Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 5, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  143113                                                                                                     Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  RAMCO HARTLAND L.L.C., RAMCO RM                                                                                     Justices
  HARTLAND SC L.L.C., and RAMCO RM
  HARTLAND DISPOSITION L.L.C.,
          Plaintiffs-Counter-
          Defendants-Appellees,
  v                                                                 SC: 143113
                                                                    COA: 294877
                                                                    Oakland CC: 2008-093556-CK
  LANDMARK/MANSOUR DEVELOPMENT
  L.L.C.,
          Defendant-Appellee,
  and
  HANI MANSOUR,
             Defendant-Counter-
             Plaintiff-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the February 8, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REMAND this case to the Oakland Circuit Court for
  entry of an amended order clarifying that the dismissal of the counterclaim for breach of
  contract was without prejudice, in view of the fact that the court concluded that the claim
  was premature. In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 5, 2011                     _________________________________________
           d0928                                                               Clerk